In Mandamus. This cause came on for consideration upon respondents’ itemization of attorney fees and expenses. Upon consideration thereof,
IT IS ORDERED by the court that respondents submit additional evidence within ten days of this entry of the expenses and approximate amount of compensation and fringe benefits, if any, of their counsel that have been paid by the state in connection with the legal services rendered in defending against the frivolous claims raised by relators in their complaint and the first two claims raised by relators in their amended complaint, with the exception of the alleged three-consideration rule violations.